Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 15-17 and 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "said overlaid portion" in line 27.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 21 and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvin (US 2014/0283410).
Regarding Claim 21, Marvin discloses a method of constructing a vamp for footwear, comprising the steps of: providing a first vamp material portion (22 of 212 over 50% of 212) with a top face and a bottom face, layer I; providing a second vamp 

    PNG
    media_image1.png
    394
    557
    media_image1.png
    Greyscale

Regarding Claim 26, Marvin discloses a method of constructing a vamp for footwear according to Claim 21, further comprising the steps of providing a second fabric portion (22 of 211), layer V that is approximately the same size of said layer I (22 of 212)(as seen in Fig.12 & 15; 211 and 212 each can have a selected portion that is the same size) and; providing a third fabric portion (28 of 212 adjacent 23), layer VI that is approximately the same size of said layer II (23 of 212)(as seen in Fig.12 & 15).
Regarding Claim 27, Marvin discloses a method of constructing a vamp for footwear according to claim 26, further comprising a step of placing said layer V on said top of said layer I and placing said layer VI on top of layer II; such that the order of layers from top to bottom is V, I, IV, VI, II, and III (para.58-59; as seen in Fig.14C & 15).

Regarding Claim 29, Marvin discloses a method of constructing a vamp for footwear according to claim 26, further comprising a step of laminating together said layer V on said top of said layer I and laminating together said layer VI on said top of said layer II before a portion of said layer II is placed under said layer I (para.58-59).
Regarding Claim 30, Marvin discloses a method of constructing a vamp for footwear according to claim 21, further comprising the step of stitching together said layer I, said layer IV, and said layer V (para.58-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0283410).
Regarding Claim 15, Marvin discloses a method of constructing a vamp for footwear, comprising the steps of: providing a first vamp material (See annotated Figure below); providing a second vamp material (212) larger than said first vamp material; wherein said second vamp material comprises a front of said vamp and said first vamp material comprises a back of said vamp (as seen in the annotated Figure below); providing a first fabric (28 adjacent 22 of 211; seen in annotated Figure); providing a second fabric (28 adjacent 22 of 212) larger than said first fabric; wherein said second fabric comprises a front of said vamp and said first fabric comprises a back of said vamp (as seen in the annotated Figure below); securing together said first vamp material and said first fabric to form a vamp back (para.58); securing together said second vamp material and said second fabric to form a vamp front (para.58); overlaying a portion (at 217) of said vamp front and vamp back to form an overlaid vamp, and leaving a portion of said vamp front and said vamp back not overlaid (as seen in Fig.12, st vamp material portion indicated in the annotated Figure below); placing said elastic material on said overlaid vamp such that said elastic material covers the overlaid portion of said overlaid vamp (i.e. the overlaid vamp formed by 212 & 1st vamp portion are an “overlaid portion” inasmuch as has been claimed by Applicant as the layers are overlaid); stitching together said overlaid vamp and said elastic material to cover at least said overlaid portion (para.58). Marvin does not specifically disclose said fabric has a cross-sectional width between approximately 1.0mm and approximately 2.0mm. However, Marvin does teach a layer of material (25) having a cross-sectional width between approximately 1.0mm and approximately 2.0mm (para.50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric layer of Marvin to have a cross-sectional width between approximately 1.0mm and approximately 2.0mm, as also taught by Marvin, in order to provide the fabric layer with the desired thickness for durability and comfort to the user. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.


    PNG
    media_image2.png
    337
    473
    media_image2.png
    Greyscale

Regarding Claim 16, Marvin discloses a method of constructing a vamp for footwear according to Claim 15, wherein said first vamp material and first fabric have a generally W shaped top perimeter (as seen in Fig.12, the perimeter formed along 214 is generally W shaped along a top perimeter) .

4.	Claims 1, 3-4, 7, 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0283410) in view of Leary (US 2011/0265347).
Regarding Claim 1, Marvin discloses a method for constructing a vamp (212) for footwear, comprising the steps of: providing a vamp material (28 adjacent 22) with a generally W shaped top perimeter (as seen in Fig.12, the perimeter formed along 214 is W shaped from the medial to the lateral side); providing a fabric (22) with a generally W shaped top perimeter; providing an elastic material (23) with a generally W shaped top perimeter (para.59); securing said materials and fabric together by: first, laminating together (para.42 & 59) said vamp material and said fabric such that said fabric comprises layer A and said vamp material comprises a layer B (para.59); second, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cushioning material of Marvin with the cushioning fabric taught by Leary, as a simple substitution of one well known type of cushioning material for another, in order to yield the predictable result of providing a shoe upper with comfortable and protective cushioning.  
Regarding Claim 3, When in combination Marvin and Leary teach a method for constructing a vamp for footwear according to Claim 1, further comprising a step of stitching (at 214) at least a second elastic material (28 adjacent 23) to said laminated vamp material (28 adjacent 22), fabric (22), and second fabric (25 modified by Leary)(para.58-59).
Regarding Claim 4, Marvin discloses a method for constructing a vamp for footwear according to Claim 1, further comprising a step of laminating together at least a second vamp material (24) and said fabric (22)(para.58-59).

Regarding Claim 17, Marvin discloses a method of constructing a vamp for footwear according to Claim 15, further comprising a step of providing a third material (24 of 211) that is smaller than said first fabric (28 adjacent 22 of 211)(as seen in Fig.15 & annotated Figure above). Marvin does not specifically disclose the cushioning, third material being a fabric. However, Leary teaches a shoe upper having a cushioning foam or cushioning fabric (para.36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cushioning material of Marvin with the cushioning fabric taught by Leary, as a simple substitution of one well known type of cushioning material for another, in order to yield the predictable result of providing a shoe upper with comfortable and protective cushioning.  
Regarding Claim 31, When in combination Marvin and Leary teach a method of constructing a vamp for footwear according to claim 17, further comprising the step of securing said third fabric (24 of 211 modified by Leary) to said second vamp material (Leary:212)(Leary:para.58-59).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but are moot in view of the newly modified ground(s) of rejection.
It is noted that Applicant has provided no criticality for an order of steps or layer placement, as Applicant’s own disclosure clearly notes that the present invention is not limited to a specific amount of layers or a specific order.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732